86 F.3d 1176
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bernie P. GREEN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 96-3175.
United States Court of Appeals, Federal Circuit.
May 10, 1996.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and PLAGER, Circuit Judge.
ON MOTION
RICH, Circuit Judge.

ORDER

1
The United States Postal Service moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Bernie P. Green's petition for review as untimely.   Green opposes.


2
On December 5, 1995, the Merit Systems Protection Board issued its final decision in Green's case.   The Board sent copies of the decision by certified mail to Green and to his union representative.   The certified mail receipts indicate that both Green and the representative received the decision on December 14, 1995.   On January 17, 1996, this court received Green's petition for review.


3
Pursuant to 5 U.S.C. § 7703, a petition for review of a decision of the Merit Systems Protection Board must be filed within 30 days of receipt of the decision by the petitioner.   Thus, Green's petition was due no later than January 16, 1996.   Because his petition was not filed within the 30-day period, we must dismiss it as untimely.   See 5 U.S.C. § 7703(b)(1);  Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction where notice of appeal is untimely).


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Postal Service's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


6
(2) The Postal Service's motion to dismiss is granted.


7
(3) Each side shall bear its own costs.